Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 7-13 are pending.
	Claims 11-13 are withdrawn for being drawn to a non-elected inventive group.
	Claims 7-10 are examined on the merits in the present Office action.

Election/Restrictions
The Applicant has elected inventive group I, claims 7-10 as set forth in the Requirement for Restriction/Election filed on 11/02/2021, with traverse.
The Applicant has traversed the rejection in the remarks filed 11/03/2021 with the expectation that all claims would be included as one inventive group based on the searching of the PCT application by the WIPO search authority. Assessments as to the necessity for restriction in applications being examined by the USPTO are conducted by a USPTO examiner.

Objections
Claims 7 and 10 are objected to because of the recitation of the phrase “at least”, because this appears to inadvertently encompass tandem fusion proteins.  Applicant is encouraged to delete “at least”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 and 10 recite the phrase “substantially equivalent” which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A special definition of substantially equivalent is not provided in the Specification.
Claims 7-8 and 10 recite the limitation “homology” being used as a quantitative measurement; however, homology may refer to any of several contrasting qualitative uses e.g. two different amino acids may be considered homologous for having a similar property though they may be considered non-homologous for their dissimilarities. A special definition of homology is not provided in the Specification. Applicant is encouraged to use “identity” in place of “homology”.
Claims 7-9 recite the phrase “gene formed of DNA”. In the art, genes are understood to be formed of DNA thus the addition of the phrase “formed of DNA” alludes to non-DNA formations of genes. While applicant is entitled to act as their own lexicographer, if a word is meant to have a definition other than the art-accepted definition, the Specification must provide a limiting definition of 
	Claims 7-8 recite the phrase “stringent conditions”. The Applicant has provided that “The term ‘stringent conditions’ in this gene refers to conditions under which only specific hybridization occurs and non-specific hybridization does not occur”, further providing an example of parameters [0016]; however, there is not special definition for “specific hybridization”. There are many potential parameters encompassed by this limitation and it is not possible to determine what the claimed range is as stated.  
	Claims 7 and 10 recite “single-base substituted WD domain”. The word “base” makes the limitation indefinite because “base” typically refers to a nucleic acid whereas amino acids are referred to as “residues”. A special definition of base is not provided in the Specification. One of ordinary skill in the art would be unable to determine whether the Applicant is referring to a protein or nucleic acid sequence.
	 
Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Applicant claims: a gene encoding a polypeptide having an amino acid sequence set forth in SEQ ID NO: 3 which reads on any sequence sharing at least two amino acids in the same order as 482 amino-acid-long SEQ ID NO: 3 i.e. having only 0.4% identity to SEQ ID NO: 3; up to 20 amino acids substituted from SEQ ID NO: 3 i.e. 95.9% identity to SEQ ID NO: 3; 90% or more homology to SEQ ID NO: 3 or 4 (it is noted that “homology” is not clearly defined and may be interpreted more broadly than “identity” (see rejection under 35 USC 112(b)); a gene formed of DNA that hybridizes with DNA complementary to SEQ ID NO: 4 (it is noted that hybridizing has a broad definition and the conditions are not defined see rejection under 35 USC 112(b)); up to 50 different nucleotides in SEQ ID NO: 4 i.e. 96.6% identity.
	Applicant describes overexpression of REBC1 gene, SEQ ID NO: 4, in two quinoa plants: a quinoa plant with a loss-of-function mutation in REBC1 and a wild-type, both of which the Applicant has described an increase in epidermal bladder cell (EBC) formation [0053]-[0054].
	Imamura (Imamura et al. “A novel WD40-repeat protein involved in formation of epidermal bladder cells in the halophyte quinoa”. Communications Biology. 3(513):1-14) describes two mutants, rebc1 and rebc2, comprising a point mutation to tryptophan 380 and 131 in REBC, respectively. This demonstrates that proteins or nucleotides encoding proteins with greater than 99% identity do not share the function of forming EBCs. 
	The Applicant has not provided written description which would indicate to one of ordinary skill in the art that the Applicant was in possession of the claimed invention at the time of filing. The 
	Given the lack of written description provided by the Applicant and known in the art at the time of filing, one of ordinary skill in the art would not have recognized the Applicant to have been in possession of the full scope of the invention as claimed. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (Kong et al. Plant Cell Reports. 34: 395-410. 2015) in view of NCBI Reference Sequence: XP_021715187.1 (document provided by Applicant in case folder via IDS). 
The claims are drawn to a plant or method of making a plant producing a protein of instantly claimed SEQ ID NO: 3 which forms epidermal bladder cells in a plant body. 
 Kong teaches heterologous overexpression of a WD40 gene (TaWD40D) in Arabidopsis, observing increased tolerance to abiotic stresses including salt stress (page 401, left column, paragraph 3). 

NCBI Reference Sequence: XP_021715187.1 teaches a protein with 100% identity to SEQ ID NO: 3 (see alignment below) is a WD40 domain (under section “Region”). 
	 NCBI Reference Sequence: XP_021715187.1 does not teach bladder cell formation but given that it has 100% identity with instantly claimed SEQ ID NO: 3, bladder cell formation would naturally flow from a plant expressing the protein of NCBI Reference Sequence: XP_021715187.1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the WD40 of Kong with NCBI Reference Sequence: XP_021715187.1 because WD40 proteins were known to play key roles in a number of important functions and expression of several WD40 genes had been correlated with tolerance to salt stress in plants (page 396, right column, paragraph 2). One would have expected a plant with increased salt stress by expressing the protein of NCBI Reference Sequence: XP_021715187.1.
	Therefore, the instantly claimed invention is obvious over Kong in light of NCBI Reference Sequence: XP_021715187.1.

    PNG
    media_image1.png
    643
    738
    media_image1.png
    Greyscale


Conclusion
	Claims 7-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663